EXHIBIT 10.1


Non-Employee Director Compensation


Non-employee directors are reimbursed for expenses of meeting attendance and
will be compensated in 2007 according to the following fee structure:


Board of Directors
 
  Member Annual Retainer
$35,000 plus 3,000 shares of restricted stock*
   
All Committees other than Audit Committee and Executive Committee
 
  Chair Annual Retainer
$10,000
  Member Annual Retainer
$5,000
  Meeting Fees
$1,500 per meeting
   
Audit Committee
 
  Chair Annual Retainer
$20,000
  Member Annual Retainer
$10,000
  Meeting Fees
$1,500 per meeting
   
Executive Committee
 
  Meeting Fees
$1,500 per meeting
   



*Restrictions on shares of restricted stock lapse on the one-year anniversary of
the grant date.


As a further component of the compensation structure, any non-employee director
first elected to the Board of Directors after January 1, 2004 will receive
shares of Class A Common Stock subject to restrictions on transfer that lapse
over a three-year period equal in value to $100,000 based on the fair market
value of the Class A Common Stock on the date he/she is first elected to the
Board, rounded to the nearest whole share.


In addition to receiving the retainer and attendance fees set forth above for
all non-employee directors, the non-Executive Chairman of the Board of Directors
receives an annual retainer of $200,000 plus an annual equity grant, which was
6,000 restricted shares for 2007.
 
 
 

--------------------------------------------------------------------------------